Title: 9th.
From: Adams, John Quincy
To: 


       This morning the president returned my theses to transcribe a fair copy for the press. I past the day at Judge Dana’s. Mr. W. Ellery is there: his first address is certainly not in his favour. He talks too much about Newport; and our State, and his State; First impressions if they are not favourable, should not be attended to; but unless I am much mistaken this gentleman, is very far from being either a Statesman, or an hero. The wind has finally quitted its corner in the east, and this day has been fair, with two or three showers.
      